Citation Nr: 0733536	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims for service connection for 
PTSD, bilateral hearing loss and tinnitus.

The veteran requested a hearing before the Board in September 
2005.  However, in a statement submitted to the Board in 
December 2005, the veteran withdrew his request for a 
hearing.

The issues of service connection for bilateral hearing loss 
and tinnitus are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The record does not contain a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Pertinent Laws and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 
38 C.F.R. § 3.303(b).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychoses became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II. Analysis

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The service medical records do not reflect a diagnosis of 
PTSD, nor do they show any indication that the veteran 
presented for any psychological problems while in service. 

There is no competent evidence of a diagnosis of PTSD.  The 
veteran has not provided any records indicating that the 
veteran currently has psychological problems.  Post service 
medical record in this regard are silent.  The only evidence 
of record noting PTSD is the veteran's lay assertions 
regarding his belief that he suffers from PTSD, but again, he 
does not provide any medical evidence in support of his 
theory.  In January 2005, the veteran submitted a statement 
regarding his claim for PTSD stating that he engaged in 
combat in the jungles of Vietnam.  He stated that he 
witnessed many of his friends killed and has not been able to 
trust people since his service.  He states that this anxiety 
has carried over into his personal life and that he fights 
with people all the time and cannot sleep at night.  The 
veteran added that the events going on in Iraq have triggered 
many memories of Vietnam.

The veteran's own implied assertions that he has PTSD due to 
events in service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran has not submitted any medical evidence 
which supports his contentions.

Since there is no competent evidence of current diagnosis of 
PTSD, the preponderance of the evidence is against the claim, 
and the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49.  Accordingly, service 
connection for PTSD is not warranted.



III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection, and of the 
claimant's and VA's respective duties for obtaining such 
evidence.  The veteran was also asked to submit any evidence 
he had in his possession.

The Court of Appeals of Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in the May 2004 letter.  The veteran was 
not provided with proper notice of elements (4) and (5) 
(degree of disability and effective date).

Notwithstanding the lack of Dingess notice on elements (4) 
and (5), the Board finds that the veteran is not prejudiced.  
The veteran had a meaningful opportunity to participate 
effectively in the processing of the claim.  As noted above, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection in May 2004, prior to the initial 
adjudication of the claim.  Further, as discussed in detail 
above, the preponderance of the evidence is against the claim 
for service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and private treatment reports.

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  In the present case, 
there is no competent evidence that the veteran currently has 
a diagnosis of PTSD.  Therefore, an examination or medical 
opinion is not warranted.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007).

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  

There is competent evidence of a current disability.  The 
Board notes that in January 2006, the veteran submitted an 
August 2005 report of an audiological examination.  The 
audiological evaluation conducted in August 2005 showed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
50
55
LEFT
25
30
40
45
40

Pursuant to 38 C.F.R. § 3.385, the veteran currently has 
hearing loss in both ears.  Given the recently received 
medical evidence, it is not clear to the Board whether the 
veteran is currently receiving treatment for hearing loss.  
As such, the agency of original jurisdiction (AOJ) should 
contact the veteran and ask the veteran to identify any 
treatment for the hearing loss and tinnitus.

There is competent evidence that an event occurred in service 
which would connect the current diagnosis and service.  In 
January 2005, the veteran offered testimony that his hearing 
was affected by M-16 firing, income grenades and rocket 
attacks.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  
There is also competent evidence of tinnitus as the veteran 
testified that he currently suffers from ringing in his ears.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).

The veteran is competent to report current symptoms of 
bilateral hearing loss and tinnitus and a continuity of 
symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran 
stated that his current hearing loss was due to the M-16 
firings, income grenades and rocket attacks in service.

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  38 U.S.C.A. § 5103A(d).  On remand, 
the veteran should be scheduled for a VA examination to 
ascertain the etiology of his bilateral hearing loss and 
tinnitus.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
his hearing loss and tinnitus since 
service.  After securing the necessary 
authorizations for release of this 
information, obtain copies of all 
treatment records referred to by the 
veteran, not already of record.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order that he 
may be provided the opportunity to obtain 
and submit those records.  

2.  Schedule the veteran a VA examination 
in order to determine the nature and 
etiology of his hearing loss and 
tinnitus.  The examination should include 
a VA audiological examination.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should note in 
the examination report that he or she has 
reviewed the claims folder.  
Specifically, the examiner should report 
all current diagnoses and express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the hearing loss and 
tinnitus disorders were incurred during 
service or are otherwise etiologically 
related to service.  A complete rationale 
must be given for any opinion expressed.  
If the examiner is unable to provided the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Readjudicate the issues on appeal 
based on a review of the entire 
evidentiary record.  If all of the 
desired benefits are not granted, a 
supplemental statement of the case which 
addresses all of the evidence obtained 
after the issuance of the statement of 
the case in August 2005 should be 
furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


